Citation Nr: 1827380	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinet part, denied the petition to reopen a previously denied claim of service connection for bilateral hearing loss claim and granted service connection for GERD and assigned a noncompensable rating, effective July 30, 2009.

The Board observes that in the Veteran's May 2012 substantive appeal, he requested a Travel Board hearing, which was subsequently scheduled for February 2016.  However, in correspondence received in January 2016, the Veteran requested that the hearing be canceled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was before the Board in September 2016 at which time the claim of service connection for bilateral hearing loss was reopened and the underlying service connection claim was remanded for additional evidentiary development.  The Board also remanded the initial increased rating claim for GERD to provide the Veteran a VA examination.  A review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issue of entitlement to service connection for degenerative disk disease of the lumbar spine was also remanded by the Board in the September 2016 decision.  However, service connection for the above-mentioned disability was granted in an April 2017 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture. 

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a left ear hearing loss disability for VA purposes.

2.  The Veteran's GERD has been manifested by reflux and requires continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for an initial compensable rating for GERD have not been meet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for bilateral hearing loss is warranted.  He contends that the condition is due to noise exposure during active service.  

Service treatment records are negative for treatment for any indication of a left ear hearing loss disability.  At the time of the Veteran's military separation examination in February 1978, he reported hearing loss.  Clinical evaluation of the Veteran's ears was normal.  Audiometric testing results showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
0
5
5
5

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupation specialty was armor crewman.

In pertinent part, the post-service record on appeal shows that the Veteran underwent a VA audiological examination in January 2010.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
15
15
15
10
25
	
Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed clinically normal hearing through 4000 Hertz bilaterally.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss of the left ear (though clinically normal for VA purposes) is a result of noise exposure while in the service, although the subsequent hearing loss from unprotected occupational noise cannot be determined.  However, he opined that the right ear hearing loss is not due to military noise as pre-existing high frequency hearing loss was noted in the respective ear at enlistment.

An additional VA audiological examination was provided in November 2016.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
40
LEFT
20
20
25
30
35

Speech recognition was 100 percent for the right ear and 98 percent for the left ear.  The examiner assessed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss existed prior to military service and was not aggravated by military service.  In so finding, he noted that review of the claims file revealed hearing loss at enlistment, however, a shift of greater than 10 decibels was not noted at isolated frequencies on separation.  Therefore, the Veteran's pre-existing hearing loss was not aggravated by his military acoustic trauma/accumulated exposure to noise.  

Analysis

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.

The Board acknowledges the Veteran's assertion of in-service noise exposure.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.  

In this case, the record shows that the Veteran does not have left ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  The Board acknowledges that the examiner diagnosed the Veteran has having sensorineural hearing loss of the left ear during the November 2016 VA examination.  However, the audiometric studies conducted at that examination showed that his sensorineural hearing loss did not rise to the level of disability as defined in section 3.385.  In other words, audiometric testing showed that the Veteran did not exhibit left ear hearing loss of 40 decibels or greater in at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, nor did he exhibit thresholds of greater than 25 decibels for at least three of the frequencies are greater than 25 decibels.  In addition, his speech discrimination was 96 percent. Thus, the Veteran does not exhibit a left ear hearing loss disability for VA purposes at this time.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's left ear hearing acuity was not severe enough to constitute a disability for VA compensation purposes.  

As the preponderance of the evidence is against the claim of service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Increased Rating for GERD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's GERD has been rated under Diagnostic Code 7346, which contemplates hiatal hernias.

Under the diagnostic criteria, a 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

Factual Background

The Veteran underwent a VA examination in January 2010.  He reported that acid reflux had been present since military service.  He took medication to treat the condition.  There were no side effects caused by the medication.  The Veteran reported that he did not get any acid reflux if he took his medication.  He denied nausea, anorexia, history of anemia, or abdominal pan.  There was also no history of active gastritis, dysphagia, or stomach surgery.  On physical examination, the abdomen was obese, soft, and nontender.  There was no rebound or organomegaly.  Mass bowl sounds were positive.  There were no hernias or free fluid.

The Veteran was provided an additional VA examination in November 2016.  It was noted that he continued to take medication once a day to treat the condition.  He complained of acid reflux if he did not take his medication.  There was no history of dysphagia, regurgitation, GI bleed, melena, nausea, or vomiting.  There was also no history of anemia or any other related problems.  The Veteran never had surgery for GERD.  The examiner reported that the Veteran's most recent hemoglobin and hematocrit in October 2016 were normal and there was no anemia.  Additionally, there was no evidence of weight loss.  The examiner noted that the Veteran's GERD required continuous medication.  Signs and symptoms of the service-connected GERD solely consisted of reflux.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial compensable rating for GERD.  

In this regard, the Veteran's GERD has been manifested by reflux and has required the continuous use of medication.  Such symptoms are contemplated by the current noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  In order to warrant a higher rating, the competent evidence of record must show or approximate two or more symptoms contemplated by the 30 percent rating, which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Review of the evidence of record, however, does not show such findings.  Therefore, the Veteran's GERD symptoms are not shown to warrant a compensable rating at any time during the appeal period.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's GERD is more severe for compensation purposes than demonstrated on the VA evaluations discussed above.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's service-connected GERD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) is denied.


REMAND

The Veteran asserts that his right ear hearing loss is due to noise exposure during military service. 

After reviewing the record, the Board finds that a clarifying VA medical opinion is required prior to further appellate consideration of this claim. 

As detailed herein, the Veteran underwent a VA examination in November 2016 at which time right ear sensorineural hearing loss was assessed.  In pertinent part, the examiner opined that the Veteran's hearing loss disability pre-existed military service and was not aggravated by such service.  

The Board observes that at the time of the February 1978 enlistment examination, clinical evaluation of the Veteran's ears was normal.  Further, audiometric testing at that time revealed normal hearing acuity from 500 - 4000 Hertz and there was no finding of hearing loss.  Thus, the Veteran is presumed sound at entrance into military service.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

In cases such as this, where the presumption of soundness has initially attached, the burden shifts to the Secretary to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In light of the foregoing, the Board finds that an addendum opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's right ear hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional examination may be provided if deemed necessary.

The physician should provide opinions for the following:

(a) Did a right ear hearing loss disability clearly and unmistakably exist prior to the Veteran's active service?

(b) If a right ear hearing loss disability is found to have clearly and unmistakably existed prior to active service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by active service?

(c) If a right ear hearing loss disability did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the Veteran's current right ear hearing loss disability had its onset during service, or is otherwise related to such service, to include noise exposure?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The examiner must provide a comprehensive rationale for all opinions rendered.  

In providing the requested opinions the examiner must discuss the shifts in hearing acuity noted during military service, as well as the Veteran's lay statements, including the fact that he endorsed hearing loss at service separation.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


